@ffice of the Qttornep daenetal
                                    &ate of ltexas
DAN MORALES                                   August 41992
 ,TTOWZk~
      GLS’LRAL



      Mr. Ron Jackson                                  Opinion No. DM-147
      Compact Administrator
      Interstate Compact on Juveniles                  Re: Whether the Uniform Compact on
      Texas Youth Commission                           Juveniles by Texas author&s           and
      P. 0. Box 4260                                   requires Texas juvenile probation officers
      Austin. Texas 78765                              to supervise delinquent juveniles as
                                                       defined by the compact who would not be
                                                       defined as juvenile delinquents under
                                                       chapter 51 of the Texas Family
                                                       Code (RQ-106)

      Dear Mr. Jackson:

              You have requested an opinion from this office concerning the effect of the
      Uniform Interstate Compact on Juveniles (“the ICJ” or “the compact”) on the
      authority and duty of Texas juvenile probation officers to supervise individuals from
      other states who could not have been adjudicated as juveniles under Texas law. We
      conclude that the adoption of the ICJ.by Texas both authorizes and requires these
      officers to supervise such individuals if they are within the ICJ definition of
      “delinquent juvenile,” and otherwise meet the conditions of article VII of the
      compact.

               As you inform us, “[t]he purpose of [the ICT] is to establish uniform
      procedures for returning juvenile runaways and absconders to their homes and to
      provide appropriate supervision for juvenile delinquents on probation or parole who
      reside outside the state where they were adjudicated.” See ako Damon, Uniform
      Itrfersrare Compacton Juvenile-s,21 TEX. rrcW L REV. 1167 (1990).’ All fifty states



               ‘The InterstateCompact 011Juveniles deals with four dkthct interstate proceedii: (1) the
      out-of-state placement of children on juvenile probationor parole;(2) the rehun of jwcoilcs who have
      absmmkd from probatim parole, or aa institution to anotherstatei (3) the return from amher state
Mr. Ron Jackson - Page 2




and the District of Columbia have now adopted the ICJ. Texas adopted the
compact in 1965 an4 together with supplementary enactments codiliul it as
chapter 25 of the Texas Family Code. See Acts 1%!!,59th Leg., ch. 324.0 1, at 676.

       Your question concerns article VII of the ICJ, ‘cooperative Supervision of
Probationers and Parolees.’ Fpm. Code 0 25.02 In that article compact signatories
agreeblparttothefollowingz
               (a) That the duly constituted judicial and administrative
          authorities of a state party to this compact (herein called Yhe
          sending state”) may permit any delinquent juvenile within such
          state, placed on probation or parole, to reside in any other state
          party to this compact (herein called “receiving state”) while on
          probation or parole, and the receiving state shall accept such
          delinquent juvenile, if the parent, guardian, or person entitled to
          the legal custody of such delinquent juvenile is residing or
          undertakes to reside within the receiving state.. . . A receiving
          state, in its discretiq may agree to accept supervision of a
          probationer or parolee in cases where the parent, guardian, or
          person entitled to the legal custody of the delinquent juvenile is
          not a resident of the receiving state, and If so accepted the
          sendii state may transfer supervision accordingly.
               (b) That each receiving state will assume the duties Of
          visitation and of supervision over any such delinquent juvenile
          andiatheurerciseoftboseduties~belpvanadbydrcsrmre
          smndadofvirifafioniuui~~fhufpTcvaa7fwitrm
          dehqwntjwmilcrrrlurccdonprobarionaplrrdc
Fam. Code 6 U.&X(a), art.. VII(b) (emphasis added).

       Accordingly, in your capacity as administrator of the compact in Texas.2 you
 refer out-of-state “delinquent juveniles” under the ICJ to cotmty probation
Mr. Ron Jackson - Page 3




departments for supervision under this provision, See 37 TAC. 0 85.43; Turas
Youth Commission, 16 Tex. Reg. 4476 (1991). At least one probation department
has declined to accept supervision of individuals who would not be considered
delinquent juveniles under title 3 of the Texas Family Code, chapters 51 d seq.
relating to delinquent children, either beatuse of their age or the offense
committed. That probation department contends that its statutory authority is
limited to cases within juvenile jurisdiction as de&ted in Family Code chapter 51.
       Chapter 142.001 of the Human Resources Code de&tea “juvenile probation
service5”to mean the following:
             (1) services provided by or under the direction of a juvenile
           probation officer in rqonse to an order iwd by a juvenile cawt
           and under the cotof’sdireaion, includingz
               (A) protective services;
               (R) prevention of delinquent conduct and conduct indicat-
               ing a need for supervisiom
                (C) diversion;
                (D) informal adjustment;
                (E) foster care:

                0      counseling;
                (G) supervision; and
                (H) diagnostic, correctional, and educational services; and
             (2) services provided by a juvenile probation department that
           is related to the operation of a juvenile detention facility.
Hum. Res. Code g 142.001 (emphasis added). Under Family Code section 51.04(a),
the juvenile court has exclusive original jurisdiction over
           proceedings in all cases involving the delinquent conduct [of a
           child] or conduct indicating a need for supervision engaged in by

 (foatuoteomtinuc4f)
Mr. Ron Jackson - Page 4




          aperJonwbomrsachildwithintbemeaningofthistitleatthe
          time be engaged in the conduct.
Section Sl.Cn( 1) defines ‘child” as a parson
               (A) tenyearsof age or older aad under 17 years of age; or

               (B) seventeen years of age or older and under 18 years of
               age who is aUeged or found to have engaged in delinquent
               conduct or conduct indicating a need for supervision as a
               result of acts committed before becoming 17 years of age.

“Delinquent conduct”is defined as conduct, other than a traffic offense, that violates

          (1) a penal law of this state punishable by imprisomnent or by
          confinement in jail, or
          (2) a raasonable and lawful order of a juvenile court entered
          under Section 54.04 or 54.05 of this a&, including an order
          prohiiiting conduct referred to in Subsection (b)(4) of this
           SCCtiOd


Fam. Code b 51.03(a). Section 54.04(d)(l) authorizes a juvenile court to place a
child found to have engaged in delinquent conduct on probation upon making the
appropriate findii4       Apparently, the probation department contends that since
probation services are those provided by order of a juvenile cotut, ie, a cwrt with
juvenile jurisdiction, they may be provided only to those within Texas juvenile court
jmisdictio& as delineated in chapter 51 of the Family Code. The corollary of this
argument is that probation officers may accept supervision under the ICJ only of
out-of-state probationers or parolees who could have been subject ,to juvenile court
jurisdiction in Texas. We believe that this argument overlook both the nature of
supervision under article VII of the ICJ and the obligations imposed by the compact.
Mr. Ron Jackon - Page 5




       ‘Ibe juvenile jurisdictional limb of 8 receiving state are irrelevant to its
responsiiilities under article VII of the ICI. By adopting artide VII, states agree to
a transfer of the duties of supervision and visitation of juvenile probationers and
parolees from the authorities of the sending state to those of the receiving state, but
not to a tmmferofjt4kWion. Althoughlawsandregulationsof the receivingstate
determine the day-today operational matters of the probation or parole, the
sending state sets the terms of probation or parole, and these are bll       upon the
authorities of the receiving state. 21 TEx ‘IEM L REV. 1671. The receiving state
merely acts as the sending state’s agent in carrying out the terms of the foreign
adjudication Artide VII thus ‘authorizes only cowtq supervision by the receiving
state of probation or parole that is strnctured and enforced by the sending state.” Id.
 (emphasis added).

       In &to* jurisdiction of a case always remains with the foreign aunt that
adjudicated the youth a delinquent. This point is evident in the defkition of
“delinquent juvenile’ as a juvenile ‘adjudged delinquent. and ‘still subject to the
jmisdictionofthc~tharharm&su&odjudica&n~                   Fam.CMe~25.02,art.III
(emphasis added)? If juvenile probation departments could accept supenrision only
of cases referred through title 3 of the Family Code, one could argue that they could
not accept any cases under the ICI, for none of those cases are adjudicated through
the Texas juvenile system. Clearly, such a result would not reflect the intention of
 the Texas Legislature in enacting the compact as chapter 25 of the Family Code.
       Inste& we beIieve that the rcsponsiblltics of probation officers to
“delinquent juveniles’ referred through the IU are clearly established in Family
Code sections 25.02 and 25.08. The latter provision states the responsiiity of the
member state to carry out compact provisions:




 Fam. Code 5 2!%3,ml. III.
Mr. Ron Jackson - Page 6




              The court& departmenu, agencies, and officers of this State
          anditssubdivislonsshaUtmf..thircompoacmdphoDdorJI
          th@appmpdetocffccruatiapqmusandintentwhichate
          within theii respective jurisdictiomk
Faru code 0 25.08 (emphasis added). lbe jurisdiction of juvenile probation
departments is the provision of juvenile services pursuant to the orders and
directionofajnvenilecourt.     IntbecontextoftheICI,thejuvenikeourtissuingthe
order for and direct@ probation services for an individual ls the court having
jurisdiction over the “delinquent juvenile” as delIned by the compact, ic the
adjudicating court of the sending state. The IU thus establishes an avenue for the
rendition of juvenile probation services by juvenile probation departments distinct
from that delineated in title 3 of the Family Code. Set Fam. Code 0 25.02, art. XIII
(once ICI is eaecuted by a state “it shall have the full force and effect of law within
suclt state-).

        Asdisnwdabove,rrticleWaoto~determiaeswhenastatemuclaccept
supervision under the IU. but also provides for a state’s voluntary acceptance of
supervision in other cases. In the latter cases, the %tate’, and not the individual
probation department, decides whether or not to accept supervision. We conclude
that juvenile probation departments must extend their services to any case referred
to them through the IU. We emphasize that once the state accepts supervision,
even where such acceptance would not he mandatory under the ICI, Family Code
sections 25.02 and 25.08 rquire juvenile probation officers to provide services
under the compact.




              Ry adopting the Uniform Interstate Compact on Juveniles
          (the ICI) as Family Code chapter 25, the legislature autborlaed
          juvenile probation departments to extend their services to any
          case properly referred to them through the ICI, regardless of the
          age of the individual so referred or the nature of the
          adjudicating offense. Gnu the state accepts supervision of an
Mr. Ron Jackson - Page 7




         out-of-state delinquent juvenile under article VII of tbe ICI,
         Family Code section 25.08 requires juvenile probation officers to
         provide the mandated services.




                                                DAN      MORALES
                                                Attorney General of Texas

WILL PRYOR
Fiit Assistant Attorney General

MARYKELLER
Deputy Assistant Attorney General

RENEAH.IcKs
Spedal Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Faith S. Steinberg
Assistant Attorney General